DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Para. 0083: It appears “the” before “blocked” in line 1, should be replaced with “a”.
Para. 01105: “sate” should be “state” in line 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant should remove the phrase, “the control system” in line 15 for clarity.  Applicant introduces “a control system” in line 10.

Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 15-19, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WUXI PUZHI LIANKE (CN 102602643 A).  Relative to claims 1, 11, 15-19, and 21, LIANKE discloses: a goods picking system (Fig. 1), comprising: a plurality of carrying robots (“automatic truck”; Para. 0037, lines 288), which are capable of lifting and transporting racks (“cargo pallets”); a plurality of racks (“cargo pallets”) used for storing goods and being carried by the plurality of carrying robots (Para. 0037, line 278-279), wherein in a rack area (“storage area”)(Para. 0037, line 288), the plurality of racks (“cargo pallet”) are arranged in a rack array with a plurality of rows and a plurality of columns (Para. 0038, line 306)(Fig. 1-2), and empty rows or columns (“cargo spaces”, 7)(Fig. 1-2) constitute channels for the plurality of carrying robots (“automatic truck”) to pass (Para. 0038, line 306-307), and at least some of the plurality of racks  by other racks (“cargo pallets”)(Fig. 1-2); and racks except the blocked racks are referred to as unblocked racks (see cargo pallets comprising goods close to the outermost layer, Para. 0038, line 221);
rack-moving robots (“automatic pallet trucks”; Para. 0038, line 320), which are operable based on instructions of a control system (“intelligent control system”, Para. 0037, line 291) to move racks in the rack area (“storage area”, Ref. 9) so as to change a certain blocked rack into an unblocked rack (cargo pallets can be moved out of roadway and rearranged, Para. 0038, lines 220-222);
operating positions (see for instance, “pickup area”, Ref. 5, on first floor, Para. 0038, line 297)(Fig. 1), wherein the plurality of carrying robots (“automatic trucks”) carry the plurality of racks to the operating positions (“pickup area”, 5)(Fig. 1)(Para. 0044), and pickers pick goods from the plurality of racks (“cargo pallets”) or restock goods onto the plurality of racks (Para. 0044; lines 448-452); and
the control system (“control system”), which is configured to determine and identify whether goods to be picked involved in an order to be processed relates to a blocked rack (Para. 0037, lines 290-293; Para. 0042, lines 408-410; Para. 0043), determine a removal strategy in condition that the blocked rack is involved (Para. 0038, lines 320-324, see “coordinated work method”), and instruct one of the rack-moving robots (“automatic pallet trucks”) to move the blocked racks according to the removal 
the rack-moving robots (“automatic pallet trucks”) are the same robots as the plurality of carrying robots (“automatic pallet truck”, “automatic trucks” are interchangeable, see “automatic transport vehicles” perform the same function of lifting, rearranging within storage array, and transporting cargo pallets to various areas inside warehouse, Para. 0042, lines 408-414);
wherein before one of the plurality of carrying robots (“automatic trucks”) reaches a place which has a predetermined distance from an original position of a blocked rack or before predetermined time (see “current position” of vehicle), one of the rack-moving robots (“automatic pallet trucks”) performs the following steps: moving out a rack (“cargo pallet”) which blocks the blocked rack (“cargo pallet”); moving out the blocked rack (“cargo pallet”)(Para. 0044, lines 442-450); moving the rack (“cargo pallet”) which blocks the blocked rack (“cargo pallet”) back to a rack group where the blocked rack (“cargo pallet”) is located (“cargo pallet” is moved to original position (Para. 0042, line 413); and moving the blocked rack (“cargo pallet”) back to the rack group so that the blocked rack becomes an unblocked rack (Para. 0042, lines 408-414; Para. 0038, lines 220-233); 
wherein before one of the plurality of carrying robots (“automatic trucks”) reaches a place which has a predetermined distance from an original position of a blocked rack or before predetermined time, one of the rack-moving robots (“automatic pallet trucks”) moves out racks which block the blocked rack to a temporary storage area (“cargo pallet” is moved out of roadway”) which does not hinder traveling of the one of the plurality of carrying robots (“automatic trucks”)(Para. 0038, lines 220-222);

the one of the plurality of carrying robots (“automatic trucks”) encounters the blocked rack on the traveling route, carries the blocked rack and travels towards a target operating position (“pickup area”) along a predetermined planned route (Para. 0044, lines 445-450; Para. 0045, lines 468-473); and the one of the rack-moving robots (“automatic pallet trucks”) moves the racks which block the blocked rack back to its original position, or the one of the rack-moving robots (“automatic pallet trucks”) moves of the racks which block the blocked rack back to a position occupied by the blocked rack (Para. 0042, lines 413-414);
before one of the plurality of carrying robots (“automatic trucks”) reaches a place which has a predetermined distance from an original position of a blocked rack or before predetermined time, one of the rack-moving robots (“automatic pallet trucks”) moves the blocked rack (“cargo pallet” on inside of array) to a position which makes the blocked rack at an unblocked state in a rack group where the blocked rack is located or another rack group (Para. 0038, lines 320-326); 
wherein one the plurality of carrying robots (“automatic pallet trucks”) which undertakes a task of carrying a blocked rack (see any cargo pallet inside one of the two storage array groups, Para. 0042, lines 408-414; Para. 0043) also serves as a rack-moving robot (“automatic pallet trucks”) which moves related racks to change the blocked rack into an unblocked rack (Para. 0042-0043); 

at least some of the racks (“cargo pallets”) to be carried are changed from a blocked state to an unblocked state in parallel (Para. 0038, lines 311-330; Para. 0042; Para. 0043).

Relative to claim 22, the disclosure of LIANKE includes: a goods picking method executed by a goods picking system (Fig. 1), wherein the goods picking system comprises:
a plurality of carrying robots (“automatic pallet trucks”), which are capable of lifting and transporting racks (“cargo pallets”)(Para. 0037);
a plurality of racks (“cargo pallets”) used for storing goods and being carried by the plurality of carrying robots (“automatic pallet trucks”); wherein in a rack area (“storage area”), the plurality of racks (“cargo pallets”) are arranged in a rack array with a plurality of rows and a plurality of columns (“multiple rows and columns”, Para. 0038)(Fig. 1-2), and empty rows/columns constitute channels (see empty lanes or roadways between storage arrays, Fig. 1-2) for the plurality of carrying robots (“automatic pallet trucks”) to pass, and at least some of the plurality of racks (“cargo pallets”) are blocked racks (“cargo pallets”) which are not adjacent to any channel (“empty lane” or roadway) instead of being surrounded by other racks (see cargo pallets on the inside of two main storage arrays in the center of warehouse, for example near 
rack-moving robots, which move racks (“cargo pallets”) in the rack area (“storage area”)(Para. 0037, lines 288-289; Para. 0038) based on instructions of a control system (“control system”) so as to change a certain blocked rack (inner cargo pallet) into an unblocked rack (any cargo pallet on outer perimeter of storage arrays next to lane or roadway);
operating positions, wherein the plurality of carrying robots (“automatic pallet trucks”) carry the plurality of racks (“cargo pallets”) to the operating positions (“pickup area”), and pickers pick goods from the plurality of racks (“cargo pallets”) or restock goods onto the plurality of racks (“cargo pallet”)(Para. 0038; 0044); and the control system (“control system”)(Para. 0037);
and wherein the goods picking method comprises:
determining, by the control system (“control system”), a rack (“cargo pallets”) to be carried according to an order to be processed (Para. 0040); determining, by the control system, whether the rack (“cargo pallet”) to be carried is a blocked rack (inner “cargo pallets”); in condition that the rack to be carried is determined to be the blocked rack, determining, by the control system (“control system”)(Para. 0038), a removal strategy and instructing one of the plurality of rack-moving robots (“automatic trucks”) to move racks (“cargo pallets”) according to the removal strategy so that the blocked rack becomes an unblocked rack (Para. 0038);
one the plurality of carrying robots (“automatic pallet trucks”) moves to a position of the changed unblocked rack (“cargo pallet” next to lane or roadway) along a planned .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, and 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over LIANKE.  Relative to claims 2, 5, and 13-14, LIANKE discloses all claim limitations as mentioned above, including: in the rack area (9), the plurality of racks are divided into a plurality of rack groups (see 2 groups of racks on inside of warehouse comprising the 6 rows and 4 columns, and two bottom rows of racks at bottom of Fig. 2, around the perimeter of the warehouse)(Fig. 1-2), each of the plurality of rack groups is composed of at least two rows of racks (“cargo pallets”) and at least two columns of racks (see 2 storage arrays on inside of warehouse, and bottom 2 rows of Fig. 2), and no channel is configured for the plurality of carrying robots (“automatic truck”) to pass between rows or columns in the some of the plurality of rack groups (see “roadways” between the two inner storage arrays in warehouse)(Fig. 1-2)(Para. 0038, lines 306-307); 

both a number of rows and a number of columns in the each of the two main storage rack groups are greater than or equal to 3 (see two storage arrays with 6 rows and 4 columns)(Fig. 1-2);
the plurality of rack groups (see two main inside rack groups)(Fig. 1-2) are separated by the channels (Para. 0038, lines 306-307); some of the racks (“cargo pallets”) are arranged in a dense rack group (see 2 inner storage arrays, with 4 columns and 6 rows)(Fig. 1-2) comprising a blocked rack (see “cargo pallets” on inside of inner storage array, not next to roadway)(Fig. 1-2);
one of the rack-moving robots (“automatic pallet trucks”) cooperates with one of the plurality of carrying robots (“automatic truck”) by moving a rack which blocks the blocked rack to a temporary storage area (for example, in one of the roadway near Fig. B, Fig. 9-3) which does not hinder carrying of the one of the plurality of carrying robots (“cargo pallet” moved into roadway); 
one of the rack-moving robots (“automatic pallet trucks”) cooperates with one of the plurality of carrying robots (“automatic truck”) by moving a rack which blocks the blocked rack to a temporary storage area (for instance, near Ref. B)(Fig. 9-3) which does not hinder carrying of the one of the plurality of carrying robots (Fig. 9-3).

the temporary storage area is an empty position left by a rack which has been carried away; or the temporary storage area is in an opposite direction of a traveling direction of the one of the plurality of carrying robots.
LIANKE teaches: no channel is configured for the plurality of carrying robots to pass between rows or columns in the each of the plurality of rack groups; or each of the plurality of rack groups are separated by the channels, as a matter of design choice, since the rack groups and overall layout (which includes channels or “roadways”) may be arranged in any manner to satisfy storage density, practical, and economic requirements (Para. 0038).
 Relative to claims 2 and 5, LIANKE teaches the plurality of rack groups (any arrangement of multiple storage arrays in storage area) are classified into sparse rack groups and dense rack groups, by the control system, as a matter of design choice to aid the controller in determining as a means of designating various sizes or arrangements of storage arrays separated by the channels, to assist in determining an optimal movement strategy for the automated trucks (Para. 0038).  While not the 
Based on the above teaching, LIANKE provides that all racks in each of the sparse rack groups (groups containing two rows or two columns, and no blocked cargo pallets) are the unblocked racks, and at least one rack (“cargo pallet” inside a storage array surrounded by other cargo pallets) in each of the dense rack groups (two main storage arrays on inner portion of warehouse, for example) is the blocked rack (Fig. 1-2), as a matter of design choice since the overall layout of the storage area may be arranged to satisfy or optimize various storage density, practical, and economic requirements (Para. 0038).
Relative to claims 13-14, LIANKE also teaches: the temporary storage area is an empty position left by a rack which has been carried away; or the temporary storage area is in an opposite direction of a traveling direction of the one of the plurality of carrying robots, as an obvious matter of design choice, based on the user’s preference, in order to create an optimal pathway for the automatic truck to access a blocked or inside cargo pallet, by moving another pallet into a nearby space, based on factors such as the location of the blocked pallet inside a storage array, and/or proximity to the roadway, the possibility of collision with another automatic truck (multiple vehicles may .

Claims 6-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIANKE in view of Mountz et al (US PG. Pub. 2007/0017984).  Relative to claims 6-9, LIANKE, modified as above, discloses all claim limitations as mentioned above, but does not expressly disclose: a frequency of picking goods from racks in the sparse rack groups is higher than a frequency of picking goods from racks in the dense rack groups; 
a distance of one of the sparse rack groups from one of the operating positions is smaller than a distance of one of the dense rack groups from the one of the operating positions; 
in the each of the dense rack groups, a frequency of picking goods from an unblocked rack is higher than a frequency of picking goods from a blocked rack; 
in one of the sparse rack groups, a frequency of picking goods from a rack closer to one of the operating positions than other racks in the one of the sparse rack groups is higher than a frequency of picking goods from a rack away from the one of the operating positions; or
the control system is configured to: determine racks to be carried in a future period and instruct the rack-moving robots to change the racks to be carried into unblocked racks.
Mountz teaches: a frequency of picking goods (40)(Fig. 1) from racks (30)(Fig. 1-2) in the sparse rack groups (see any storage group on workspace, 70)(Fig. 2-4) is higher than a frequency of picking goods (40) from racks (30) in the dense rack groups 
a distance of one of the sparse rack groups (see any group of storage racks, 30) from one of the operating positions (50)(Fig. 2-4) is smaller than a distance of one of the dense rack groups from the one of the operating positions (Para. 0070, 0054; 0043; distance from any of the various groups of holders (30)(Fig. 1-2) may be arranged based on classification, including holder velocity); 
in the each of the dense rack groups, a frequency of picking goods (“items”, 40) from an unblocked rack (30)(Fig. 1-4) is higher than a frequency of picking goods (40) from a blocked rack (Para. 0068-0069, 0074; holders, 30, are flexibly arranged in groups according to classification such as a holder velocity); 
in one of the sparse rack groups, a frequency of picking goods (40) from a rack (30) closer to one of the operating positions (50) than other racks (30) in the one of the sparse rack groups is higher than a frequency of picking goods (40) from a rack away from the one of the operating positions (50)(Para. 0070; 0054; 0043); and
the control system (15)(Fig. 2) is configured to: determine racks (30)(Fig. 2) to be carried in a future period (“holder velocity” includes predicting rate of holders for future periods Para. 0066; 0069), and instruct the rack-moving robots (20)(Fig. 1-2) to change the racks (30) to be carried into unblocked racks (holders, 30, located at various places inside a storage group may be relocated from an “undesirable storage space”, 90, to a 
Mountz teaches: the frequency of picking goods from racks in the sparse rack groups is higher than a frequency of picking goods from racks in the dense rack groups; a distance of the rack groups from one of the operating positions is further or closer based on frequency, and the control system is configured to: determine racks to be carried in a future period described above, for the purpose of providing a modern inventory system that can process large numbers of diverse inventory requests, reduces delays, minimizes risks of backlog, and requires less space (Para. 0002). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of LIANKE so that the frequency of picking goods from racks in the sparse rack groups is higher than a frequency of picking goods from racks in the dense rack groups; and a distance of the rack groups from one of the operating positions is further or closer based on frequency, as taught in Mountz for the purpose of providing a modern inventory system that can process large numbers of diverse inventory requests, reduces delays, minimizes risks of backlog, and requires less space.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIANKE in view of Wurman et al (US PG. Pub. 2007/0293978).  Relative to claim 10, LIANKE discloses all claim limitations mentioned above, including: the control system (“control system”) is configured to: operate in response to determining that a rack (“cargo pallet”) to be carried by one of the plurality of carrying robots (“automatic pallet .
LIANKE does not expressly disclose: the moving strategy involves a minimum number of racks to be moved.
Wurman teaches: moving various components in the workspace (70) such as holders (30), mobile drive units (20)(Para. 0030), determining an optimal movement strategy to perform a task (see path-planning) using a resource scheduling module (92), and route planning module (94) of a management system (15)(Para. 0145; 0196; 0209); and instructing one of the rack-moving robots (20)(Fig. 1) to move racks (30)(Fig. 1-2)(Para. 0017; 0030), for the purpose of providing a modern inventory system such as in a mail-order warehouse, that can complete a large number of inventory-related tasks, can respond to large numbers of diverse inventory requests, efficiently utilizes system resources, reduces delays, and requires less space (Para. 0002).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of LIANKE with the determining an optimal movement strategy to move the robots and the holders, as taught in Wurman, for the purpose of providing a modern inventory system such as in a mail-order warehouse, that can complete a large number of inventory-related tasks, can respond to large numbers of diverse inventory requests, efficiently utilizes system resources, reduces delays, and requires less space.

Relative to claim 10, LIANKE in view of Wurman discloses all claim limitations as mentioned above, but does not expressly disclose: the optimal moving strategy involves a minimum number of racks to be moved. 
LIANKE in view of Wurman can be modified so that the optimal moving strategy involves a minimum number of racks to be moved, as an obvious matter of design choice, based on the user’s preference, to maximize efficiency while reducing overall costs.  Wurman discloses determining an optimal movement strategy of the robots and holders as determined by a resource scheduling module (92), and a route planning module (94), in order to minimize costs in time, space, and other system resources (Para. 0209; 0196). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of LIANKE in view of Wurman, so that the moving strategy involves a minimum number of racks to be moved, in order to minimize costs in time, space, and other system resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651